Title: To James Madison from an Unidentified Correspondent, 23 December 1814
From: 
To: Madison, James


        
          Sir
          New York 23. Dcr. 1814.
        
        I hope it will not be thought obtrusive in times like these for an obscure individual, who thinks he can suggest something to the advantage ⟨to⟩ the nation, to ask the attention of the Chief magistrate for one moment.
        Suppose a national Bank were to be established which should divide its Capital at the end of a limited time, but till then should make no dividend? Its capital would increase not at the ratio of compound interest by the year, but at the rate of compound interest on discounts of sixty days.

The stock would have a daily increase of Value in proportion to the profits of the Bank, and the stockholder could receive his principal with compound interest when ever he chose to sell.
        What would be the amount at the end of fifteen years of the stock of such a Bank with an original Capital of twenty millions? It may be calculated but hardly conceived. If the idea is good for anything further explanation is unnecessary. Should the writer find that the Government thinks it deserving of notice he will make himself known. It is several Years since it first occurred to him. After a reflection which recent events have induced he can not believe that his calculations are erroneous or his plan impracticable. With great respect the writer prays leave to subscribe himself as
        
          An American
        
      